UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
GARY VARNER,
Plaintiff, Case No. 2:18-cv-706
v. JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Kimberly A. J olson

APG MEDIA OF OHIO, LLC, d/b/a
THE A THENS MESSENGER,

Defendant.
OPINION AND ORDER

This matter is before the Court on Defendant’s Motion to Dismiss (ECF No. 9),
Plaintiti°s Mernorandum in Opposition to the Motion to Dismiss (ECF No. 11), and Defendant’s
Reply in Support of the Motion to Dismiss (ECF No. 12). For the reasons stated below, the
Court DENIES Defendant’s Motion.

I.

Plaintiff Gary Varner Worked for Defendant APG Media of Ohio, d/b/a Nze Athens
Messenger, as a newspaper delivery person “pursuant to the terms of an Independent Contractor
Newspaper Delivery Agreernent (“Agreement” ,” from 2001 , until June 13, 2017. (Compl. 11 13,
Ex. 2, ECF No. l; Agreement at l, ECF No. 5-1.) Plaintift’s “rnost recent Agreement Was for a
12-month period from August 4, 2016 to August 4, 2017.” Id. 11 14.

Plaintiff alleges that he had “an exemplary employment record With no history of
discipline in the 16 years he worked for [Defendant].” Id. 11 15. Plaintiff avers that he “regularly
received positive reviews and feedback from his supervisors and customers through the years,

never missed his route, and consistently delivered his newspapers on-time.” Id.

Plaintitl` alleges that “his supervisors and coworkers constantly harassed [him] due to his
sexuality (homosexual), and [Defendant] started conveniently finding and/or creating a basis to
terminate [Plaintifl] after he reported this harassment to the company.” Id. 11 16. Plaintift`
believes that he is the only homosexual male employed by Defendant. Plaintitf further alleges
that “[t] or years he endured harassment, disparate treatment, and a hostile work environment”
from his co-workers and also from his supervisors “due to his sexuality.” Id. 11 18. Plaintitt`
continues, stating that he was subjected to “verbal and physical attacks from his co-workers” and
that the was “physically bullied.” Id. 11 11 26, 79. Plaintiff avers that he “repeatedly reported the
harassment” to his supervisors and to the Human Resources Department, but nothing was done
to intervene in the discrimination and/or harassment Id. 11 20.

Plaintit}` alleges that the “harassment has included such conduct as slurs to [his] face,
calling him ‘faggot’ and other derogatory names, to a general refusal by any co-workers or
supervisors to help [him] with his route if he was sick or injured.” Id. 11 21. He further alleges
that the “harassment and hostility towards [him] came to a head on the evening of June 9,

2017, when [three of his coworkers] began attacking and screaming at [him] and his daughter at
[Defendant]’s loading docks.” Id. 11 22. Plaintiff continues, “[a]t one point, while [he] was
trying to move his car so he could leave, [his coworker] screamed to [him], ‘your faggot ass can
walk the newspapers there.”’ Id. 11 23.

Plaintiff avers that the next morning, June 10, 2017, he met with his supervisors who
“terminated the Agreement and employment, without explanation or cause.” Id. 11 24.

Plaintiff received a letter from Defendant dated June 13, 2017, that stated, “Pursuant to your
signed agreement . . . we are exercising our termination rights. Effective in 30 days, July 12,

2017, your independent contractor newspaper delivery agreement is terminated.” Id. 11 27.

Shortly after receiving this letter, Plaintiff alleges, he received a call nom Defendant informing
him that his termination was effective immediater and that he was not to return to work.
Plaintiff states that this conduct breached the Agreement, Id. 11 28, 76.

Paragraph 15 of the Agreement reads, in relevant part:

A. Either party may terminate this contract for any reason and without cause by
providing thirty (3 0) days written notice to the opposite party.

B. Either party may terminate this contract for cause immediately “Cause” shall
include, but not be limited to, material breach of this contract

Id. 11 29.

On July 19, 2018, Plaintiff filed the instant action alleging that Defendant violated state
and federal employment discrimination laws, breached the Agreement, and intentionally inflicted
emotional distress upon him. Defendant has moved for dismissal of all of PlaintiH’s claims.
That motion is ripe for review.

II.

In evaluating a complaint to determine whether it states a claim upon which relief can be
granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court must construe it in
favor of the plaintiff, accept the factual allegations contained in the pleading as true, and
determine whether the factual allegations present any plausible claim. See Bell Atlantz'c

Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662 (2009)
(clarifying the plausibility standard articulated in Twombly). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Although a

plaintiffs complaint need not contain “detailed” factual allegation, its “[t]actual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the
allegations in the complaint are true.” Twombly, 550 U.S. at 555

In ruling on a motion to dismiss, a court may consider as part of the pleadings, written
instruments that are exhibits to the pleading Campbell v. Nationstar Mortg., No. 14-1751, 611
Fed. App’x 288, 291-92, 2015 WL 2084023, at *3 (6th Cir. May 6, 2015) (citing Fed. R. Civ. P.
10(c)). A court may also consider “documents incorporated into the complaint by reference, and
matters of which a court may take judicial notice.” Id. (citing Tellabs, Inc. v. Makor Issues &
Rz'ghts, Ltd., 551 U.S. 308, 322 (2007)).

III.

Plaintiff alleges that Defendant violated Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e, et seq., and/or the Ohio R.C. §4112.01(A)(2) by discriminating against
him based on his gender and/or sexual orientation, retaliating against him for complaining of
discrimination, and by subjecting him to a pervasiver hostile work environment based on his
gender and/or sexual orientation. Defendant moves for dismissal of this action in its entirety
because (A) these civil rights laws apply only to employees and Plaintin was an independent
contractor, (B) even if the laws applied to Plaintiff, he has not sufficiently pleaded any claim
under them, and (C) declination of jurisdiction over the state law claims of breach of contract
and intentional infliction of emotional distress based on the Court’s expected dismissal of the
federal claims.
A. Independent Contractor Versus Employee

Defendant first argues that Plaintiff` was an independent contractor, not an employee
“As a general rule, the federal employment discrimination statutes protect employees, but not

independent contractors.” Shah v. Deaconess Hosp., 355 F.3d 496, 499 (6th Cir. 2004); see also

Christopher v. Stouder Meml. Hosp., 936 F.2d 870, 877 (6th Cir. 1991) (citing Falls v. Sporting
News Pub. Co., 834 F.2d 611, 613 (6th Cir. 1987) (while the term “employee” is to be construed
broadly in Title VII, it is not meant to reach independent contractors)). Sixth Circuit courts
“apply the common law agency test to determine whether a hired party is an independent
contractor or an employee.” Shah, 355 F.3d at 499.

“[T]he common law analysis requires the consideration of numerous factors,
including:

the hiring party’s right to control the manner and means by which

the product is accomplished; the skill required by the hired party;

the duration of the relationship between the parties; the hiring party's

right to assign additional projects; the hired party’s discretion over

when and how to work; the method of payment; the hired party's

role in hiring and paying assistants; whether the work is part of the

hiring party’s regular business; the hired party’s employee benefits;

and tax treatment of the hired party’s compensationl

100 F.3d at 443 (citing Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 322
(1992) [referred to as the Darden factors]).

Id. at 499-500.

Defendant argues that “[t]he Independent Contractor Agreement attached to the
Complaint under which the Plaintiff admittedly performed delivery services, evidences
independent contractor status.” (Def.’s Mot. at 7.) Further, Defendant asserts that while the
determination of whether an individual qualifies as an employee is a mixed question of law and
fact, it is a decision a judge normally can make as a matter of law. Finally, Defendant maintains
that Plaintiff’s pleading “lacks any fact allegations suggesting that Plaintiff could or should be
treated as an employee.” (Def.’s Reply at 5 .) Defendant’s arguments are not well taken.

First, while the Agreemth is certame evidence of an independent contractor
relationship, it is only one factor in the analysis “[A]ll of the incidents of the relationship must

be assessed and weighed with no one factor being decisive.” Darden, 503 U.S. at 324. Second,

Plaintiff has made factual allegations relating to the other factors relevant to this inquiry,
including his allegation that he had an uninterrupted l6-year relationship with Defendant who
controlled his work to the extent that it dictated the routes and times of the delivery services. He
alleges that his supervisors cover shifts for drivers who are sick or injured. Plaintiff further
alleges that he must obtain the products at Defendant’s business location at particular times.
Also, Plaintiff avers that he was subjected to reviews, feedback, and potential discipline.
Consequently, the Court finds that Plaintiff has sufficiently pleaded facts that, taken as true, form
the basis from which a reasonable inference may be made that he was an employee.

Last, Defendant is correct that the determination of whether an individual qualifies as an
employee is a mixed question of law and fact that a judge normally can make as a matter of law.
See Wearj) v. Cochran, 377 F.3d 522, 524 (6th Cir. 2004). However, the cases relied upon by
Defendant, and those this Court has reviewed, make the determination as a matter of law on
summary judgrnent. See Sz'mpson v. Emst and Young, 100 F. 3d 436, 443 (6th Cir 1996) and
Darden, 503 U.S. 318; accord Clough v. State Farm Mut. Auro. Ins. Co., l3-2885-STA-TMP,
2014 WL 1330309, at *5 (W.D. Tenn. Mar. 28, 2014) (“The Sixth Circuit has held in a series of
cases that insurance agents like Clough are independent contractors, and not employees, but only
at summary judgment and based on a complete analysis of the Darden factors after a full
opportunity for discovery.”). lt is at that time that the parties can present to the Court the type of
evidence that is usually necessary to make the determination as to whether the individual was an
employee or an independent contractor
B. Discrimination and Retaliation

“Title VII prohibits employers from ‘discriminat[ing] against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such individual's

race, color, religion, sex, or national origin.”’ Equal Empl. Opportunily Commn. v. R.G. & G.R.
Harris Funeral Homes, Inc., 884 F.3d 560, 571 (6th Cir. 2018) (quoting 42 U.S.C. § 2000e-
2(a)(l)). To establish a prima facie case of employment discrimination pursuant to Title VII, a
plaintiff must show that: (1) he is a member of a protected class; (2) he suffered an adverse
employment action; (3) he Was qualified for the position in question; and (4) he was treated
differently from similarly situated individuals outside of his protected class.” Smith v. Cizy of
Salem, th'o, 378 F.3d 566, 570 (6th Cir. 2004) (citing Perfy v. McGinnis, 209 F.3d 597, 601
(6th Cir. 2000)).

To make out a prima facie case of retaliation, a plaintiff must show that (1) he engaged in
a protected activity under Title VII, (2) the protected activity was known to the defendant, (3) the
defendant took an adverse employment action against the plaintiff, and (4) there was a causal
connection between the adverse employment action and the protected activity. Taylor v.
Geithner, 703 F.3d 328, 336 (6th Cir. 2013) (citing Abbott v. Crown Motor Co., 348 F.3d 537,
542 (6th Cir. 2003) and Spengler v. Worthington Cyclinders, 615 F.3d 481, 491_92 (6th Cir.
2010)). And, to establish a prima facie case of sexual harassment based on hostile work
environment, a plaintiff “must adduce evidence demonstrating that ‘( 1) []he is a member of a
protected class (female); (2) []he was subjected to harassment, either through words or actions,
based on sex; (3) the harassment had the effect of unreasonably interfering with h[is] work
performance and creating an objectively intimidating, hostile, or offensive work environment;
and (4) there exists some basis for liability on the part of the employer.”’ Gallagher v. C.H.
Robinson Worldwz'de, Inc., 567 F.3d 263, 270 (6th Cir. 2009) (quoting Grace v. USCAR, 521

F.3d 655, 678 (6th cir. 2008)).

“'l`he prima facie requirement for making a Title VIl claim “is not onerous,” and poses “a
burden easily met” Clz'ne v. Catholic Diocese ofToledo, 206 F.3d 651, 660 (6th Cir. 2000)
(quoting Texas Dep't ofCommunily Aj"az’rs v. Burdine, 450 U.S. 248, 253 (1981) and Wrenn v.
Gould, 808 F.2d 493, 500 (6th Cir. 1987)); see also ll/Iickey v. Zeidler T col and Dz`e Co., 516
F.3d 516, 523 (6th Cir. 2008) (“The burden of establishing a prima facie case in a retaliation
action is not onerous, but one easily met.”). The Court notes, however, that a prima facie case is
an evidentiary standard, not a pleading requirement lnstead, claims brought under Title Vll are
analyzed under the ordinary notice pleading standards set forth in Rule 8(a)(2) of the F ederal
Rules of Civil Procedure. Swierkz'ewicz v. Sorema N.A., 534 U.S. 506, 508 (2002); Lindsay v.
Yates, 498 F.3d 434, 439 (6th Cir. 2007) (“Thus, the [Swz'erla`ewicz] Court held that an
employment-discrimination plaintiff satisfies her pleading burden by drafting ‘a short and plain
statement of the claim’ consistent with Federal Rule of Civil Procedure 8(a).”). “Provided that
the plaintiff ‘give[s] the defendant fair notice of what the plaintiffs claim is and the grounds
upon which it rests,’ the complaint must be upheld.” Lz'ndsay, 498 F.3d at 469 (quoting
Swierkz'ewcz, 534 U.S. 06 at 512).

Defendant takes issue only with whether Plaintiff is a member of a protected class,
contending that sexual orientation discrimination is not discrimination based upon sex as that
term is defined in Title VII jurisprudence Protected class membership is an element of a prima
facie case of discrimination and harassment and is necessary for a claim of retaliation because, if
Title VII does not encompass discrimination based on sexual orientation, a complaint of sexual
harassment based on sexual orientation cannot constitute protected activity for purposes of a
retaliation claim. Gilbert v. Counlry Music Ass’n, Inc., 432 Fed. Appx. 516, 520 (6th Cir. 2011)

(“Because the conduct Gilbert opposed was not an ‘unlawful employment practice,’ 42 U.S.C. §

2000e-3 (a), his retaliation claims must also fail.”) (citing Barrett v. th'rlpool Corp., 556 F.3d
502, 520 (6th Cir.2009); see also Hamm v. Weyauwega Mz'lk Prods‘., Inc., 332 F.3d 1058, 1066
(7th Cir. 2003) (claim of harassment on the basis of sexual orientation cannot give rise to a Title
VII retaliation claim)). Defendant argues that the United States Court of Appeals for the Sixth
Circuit made clear in Vickers v. Faz`ry‘ield Medz'cal Center, 453 F.3d 757 (6th Cir. 2006) that Title

VII does not cover discrimination based upon sexual orientation

Plaintiff responds, pointing out that this Court recently “held in Spellman that a plaintiff
‘may assert a claim of sexual harassment on the basis of her gender or sexual orientation because she
offers evidence that she was harassed by both men and women ‘because of" her sex.”’ (Pl.’s Mem. in
Opp. at 8) (citing Spellman v. th'o Dep't of Transportation, 244 F. Supp. 3d 686, 699 (S.D. Ohio
2017)). As this Court highlighted in Spellman:

The EEOC recently ruled that discrimination on the basis of sexual orientation is
discrimination on the basis of sex under Title Vll. See Baldwz'n v. Dep't of
Transportation, EEOC Appeal No. 12013080, 2015 WL 4397641, at *1 (July 15,
2015); (Ex. A to Pl. Resp., ECF No. 33-1.) ln Baldwz°n, the EEOC concluded that
sexual orientation “is inherently a ‘sex-based consideration,’ and an allegation of
discrimination based on sexual orientation is necessarily an allegation of sex
discrimination under Title VII.” Id_ at *5. The EEOC explained:

“Sexual orientation” as a concept cannot be defined or understood
without reference to sex. A man is referred to as “gay” if he is
physically and/or emotionally attracted to other men. A woman is
referred to as “lesbian” if she is physically and/or emotionally
attracted to other women. . . . lt follows, then, that sexual orientation
is inseparable from and inescapably linked to sex and, therefore, that
allegations of sexual orientation discrimination involve sex-based
considerations

Id. Moreover, the Supreme Court has recognized a viable Title VII claim on the
basis of sex stereotyping or gender-non-conforming behavior. See Price
Waterhouse v. Hopkr`ns, 490 U.S. 228, 250-51, 109 S.Ct. 1775, 104 L.Ed.2d 268
(1989) (“In the specific context of sex stereotyping, an employer who acts on the
basis of a belief that a woman cannot be aggressive, or that she must not be, has
acted on the basis of gender.”). The Sixth Circuit has also made clear that although
sexual orientation is not an explicitly protected class, Title VII nevertheless protects
a homosexual or transgender plaintiff from harassment for failure to conform to

9

traditional sex stereotypes, for instance by expressing less feminine mannerisms

and appearance See, e.g., Smiih v. City of Salem, 378 F.3d 566, 573 (6th Cir. 2004);

Myers v. Cuyahoga Cty., 182 Fed.Appx. 510, 519 (6th Cir. 2006).

Spellman, 244 F. Supp. 3d at 698 (S.D. Ohio 2017).

Since Spellman issued, the Sixth Circuit recognized that Title VII includes prohibitions
on discrimination “on the basis of [] transgender status and transitioning identity.” Equal Empl.
Opportunily Commn. v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 571 (6th Cir.
2018). In that case, the Sixth Circuit not only recognized discrimination on the basis of
trans gender status and transitioning identity, it also narrowed Vz'ckers ’ holding regarding sexual
orientation discrimination That is, the court disregarded “[t]he Vickers court’s efforts to develop
a narrower rule” by adding a “new ‘observable-at-work’ requirement,” which was “at odds” with
prior Sixth Circuit case law.‘5 Id. at 580 (citing Smith v. City of Salem, 369 F.3d 912, 922 (6th
Cir.), opinion amended and superseded, 378 F.3d 566 (6th Cir. 2004) and Barnes v. Cin of
Cincinnati, 401 F.3d 729 (6th Cir. 2005)). The court concluded that, “[f]rom Smith and Bames,
it is clear that a plaintiff may state a claim under Title VII for discrimination based on gender
nonconformance that is expressed outside of work. The Vickers court’s efforts to develop a
narrower rule are therefore not binding in this circuit.” Id.

With regard to sexual harassment this Court explained in Spellman, that Oncale v.
Sundowner O_]j.“shore Services, Inc., 523 U.S. 75 (1998) is “relevant and especially persuasive.”
Spellman, 244 F. Supp.3d at 699. In Oncale, the plaintiff brought a claim under Title VII
alleging sexual harassment by his same-sex coworkers. He alleged verbal and physical
harassment including assault and threatened assault This Court explained:

The Fifth Circuit below had denied his claim, holding that same-sex sexual

harassment claims are never cognizable under Title VII. Justice Scalia delivered

the opinion of the Court, and in reversing the Fifth Circuit’s decision held that
“sexual harassment must extend to sexual harassment of any kind that meets the

10

statutory requirements.” Ia'. at 80, 1 18 S.Ct. 998. Title VII prohibits discrimination
“because of . . . sex” without regard to the sex of the harasser. 42 U.S.C. § 2000e-
2(a)(1). Justice Scalia explained that discrimination is usually easiest to infer in the
male-female context because “the challenged conduct typically involves explicit or
implicit proposals of sexual activity” and “it is reasonable to assume those
proposals would not have been made to someone of the same sex.” Id. However,
same-sex discrimination might also be found “for example, if a female victim is
harassed in such sex-specific and derogatory terms by another woman as to make
it clear that the harasser is motivated by a general hostility to the presence of women
in the workplace.” Id. Thus, the Supreme Court has recognized that Title VII
prohibits “sexual harassmen ” of any kind if it is “because of . . . sex.”

Spellman, 244 F. Supp. 3d 686 at 699.

Plaintiff in the case sub judice alleges that he was verbally and physically attacked and
threatened with assault, terminated, and retaliated against on the basis of sex. That is, the alleged
harassing comments and physical harassment and adverse employment actions may be
reasonably construed as motivated by sex stereotyping and/ or gender non-conforming behavior.
Moreover, like the plaintiff in Spellman, Plaintiff here alleges that he “Was harassed by both men

and women ‘because of’ h[is] sex.”’ The Court finds therefore, that Plaintiff has alleged

plausible claims under Title VII.

IV.

F or the reasons set forth above, the Court DENIES Defendant’s Motion to Disrniss.

 

 

(ECF No. 9.)
IT IS SO ORDERED.
idea wsm F\/
DATE EDM SARGUS, JR.

CHIEF ED STATES DISTRICT JUDGE

11

